Norval, J.
This suit was upon a promissory note executed by the defendant in error as part consideration for one of plaintiff’s harvesting machines. *398The defense interposed was breach of warranty of the machine. From a verdict and judgment thereon in favor of the defendant the plaintiff prosecutes error.
There is attached to the transcript a document purporting to be the bill of exceptions in the case, but it does not appear to have ever been filed with, nor is it in any manner authenticated by, the clerk of the district court; hence it must be disregarded by us. (Aultman v. Patterson, 14 Neb., 57; Hogan v. O’Niel, 17 Neb., 641; Flynn v. Jordan, 17 Neb., 518; Wax v. State, 43 Neb., 18; Romberg v. Fokken, 47 Neb., 198; Union P. R. Co. v. Kinney, 47 Neb., 393.)
The petition in error contained six assignments, but two of which — the verdict is contrary to the evidence, errors in the admission of testimony— are argued in the brief. The other assignments are deemed waived. (Glaze v. Parcel, 40 Neb., 732; Erck v. Omaha Nat. Bank, 43 Neb., 613; City of Kearney v. Smith, 47 Neb., 408.) Neither of the assignments discussed in the brief can be reviewed, except in connection with a bill of exceptions preserving the evidence adduced, and the rulings of the court below during the trial. As there is no authentic bill of exceptions in this record, the assignment of errors must be overruled and the judgment affirmed. (State Ins. Co. v. Buckstaff, 47 Neb., 1; Sweeney v. Ramge, 46 Neb., 919.)
Affirmed.